Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Dmitry Pronin seeks to appeal from the district court’s order denying class certification and denying appointment of class counsel in his 42 U.S.C. § 1983 (2012) suit. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Pronin seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. To the extent Pro-nin’s notice of appeal can be construed as a Fed. R. Civ. P. 23(f) petition for permission to appeal, permission is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. DISMISSED